Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,3,5, 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (USP  5247702 A ) hereinafter as Su in view of Yuki et al (USP 6778557 B1) hereinafter as Yuki.
Regarding claim(s) 1,13 and 15, Su discloses a radio communication mobile station apparatus (See Fig(s). 2 a mobile communication device) comprising: an arrangement section that arranges a second signal which is transmitted periodically in a guard time for a first signal which is transmitted periodically (See col 2 lines 7-20, The first response signal is transmitted in a second selected time period different from the first selected time period, the use of guard time is illustrated in See Fig(s). 9 shaded area)  in a first transmission field that matches a second transmission field for the second signal (See ¶ abstract, col 12 lines 6-20, The base unit transmits periodically a sync signal in a first selected time period in a selected frequency channel. The remote unit scans for the clock signal. The remote unit transmits a first response signal encoded by a first code in the selected frequency channel in response to the detection of the clock signal. The first response signal is transmitted in a second selected time period, different from the first selected time period).
Su fails to disclose transmitting section that transmits the second signal arranged in the guard time.  
Yuki discloses transmitting section that transmits the second signal arranged in the guard time (See Fig(s). 2 transmitting unit 13 for transmitting appropriate signals arranged in within guard time, See Fig(s). 78). A certain guard time is needed, considering that there are cases in which upstream signal time slots follow downstream signal time slots. Reducing the number of bytes of information in a single time slot yields lower efficiency because of the resulting overhead.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Yuki within Su, so as to enhance overall network performance by reducing the number of bytes of information in a single time slot yields lower efficiency because of the resulting overhead.

Claim(s) 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (USP  5247702 A ) hereinafter as Su in view of Yuki et al (USP 6778557 B1) hereinafter as Yuki further in view of Parkvall et al (US 20090041240 A1),
Parkvall discloses wherein the first signal is a random access preamble and the second signal is a sounding reference signal (See Fig(s). 3 block S3, See ¶ 14, 45).  The random access preamble and sounding reference signals provide the signals to provide improved signal detection performance in larger cells and in higher interference environments. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention, to incorporate the teachings of Parkvall within Su, so as to enhance overall network performance by reducing interference.
Regarding claim(s) 3, Su discloses  wherein a transmission interval for the first signal and a transmission interval for the second signal are set such that the transmission time field for the first signal matches the transmission time field for the second signal (See ¶ col 2 lines 5-30).  

Regarding claim(s) 5, Su discloses  wherein a transmission band of the first signal and the transmission band of the second signal are set such that the transmission band of the first signal matches the transmission band of the second signal (See Fig(s). col 4 lines 1-20).  
Regarding claim(s) 10, Yuki discloses  wherein the transmitting section transmits the second signal arranged in the guard time such that a time interval between the first signal and the second signal becomes maximum (See ¶ col 68 line 46- col 69 line 60, The time slots of upstream information signals and downstream information signals may therefore be separated in advance, and a guard time be provided between them. In this case, delay time compensation can be achieved for the absolute value of the propagation delay time between the master unit 20 and the slave units 10).  Reasons for combining same as claim 1.
Regarding claim(s) 11-12, Su discloses wherein the transmitting section transmits the second signal arranged at a beginning of the transmission time field for the first signal (See Fig(s). 9-10, the second signal may be transmitted in beginning or end of time slot as desired).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th 8-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJ JAIN/Primary Examiner, Art Unit 2411